Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  BRIAN KEIM, individually, and on
  behalf of other similarly situated individuals,

         Plaintiff,                                           CLASS ACTION

  v.                                                          JURY TRIAL DEMANDED

  SOUTH FLORIDA FAIR AND PALM BEACH
  COUNTY EXPOSITIONS, INC., and WADE
  SHOWS OF FLORIDA, INC., as successor by
  merger to Wade Shows Incorporated,

        Defendants.
  ________________________________________/

   CLASS ACTION COMPLAINT FOR RECKLESS AND/OR KNOWING VIOLATIONS
      OF THE FAIR AND ACCURATE CREDIT TRANSACTIONS ACT (FACTA)

         Plaintiff, Brian Keim (hereinafter “Plaintiff” or “Mr. Keim”), on behalf of himself and

  others similarly situated individuals, sues Defendants, SOUTH FLORIDA FAIR AND PALM

  BEACH COUNTY EXPOSITIONS, INC, INC. (hereinafter “SF Fair”), and WADE SHOWS OF

  FLORIDA, INC., as successor by merger to Wade Shows Incorporated (hereinafter “Wade Shows”

  and collectively with SF Fair “Defendants”), and alleges the following upon information and

  belief, and his own personal knowledge.

         I.      NATURE OF THE CASE

         1.      This action arises from Defendants’ knowing or reckless violation of the Fair and

  Accurate Credit Transactions Act (“FACTA”) amendment to the Fair Credit Reporting Act, 15

  U.S.C. § 1681 et seq., (“FCRA”), which requires persons that accept debit cards or credit cards at

  the point-of-sale to truncate certain card number information on printed receipts provided to

  consumers. Despite the clear language of the statute, Defendants knowingly or recklessly failed to
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 2 of 25




  comply with federal law in two different ways: (1) by printing the first digit of their customers’

  credit card and/or debit card accounts with regard to tens of thousands of receipts; and (2) by

  revealing the full credit or debit card expiration date on those same transaction receipts.

         2.      Upon discovering the unlawful printing of his personal debit card information after

  he purchased a ticket to attend the South Florida Fair in West Palm Beach, Florida (the “Fair”),

  Plaintiff became concerned that his sensitive financial information had been compromised.

         3.      Specifically, Plaintiff was worried that his receipt had been viewed by a third party,

  including but not limited to: (1) one of the many security cameras in use at the SF Fair; (2) by a

  “shoulder surfer”; or (3) by an unscrupulous employee. Consequently, Plaintiff cancelled his debit

  card and requested his bank to issue a new card bearing a different account number.

         4.      Additionally, Mr. Keim was troubled by the fact that Defendants encouraged their

  customers, including Plaintiff, to bring their receipts bearing private financial information to a

  third-party restaurant to redeem a coupon. By doing so, Defendants dramatically increased their

  customers’ risk of identity theft.

         5.      The coupon on the back of Defendants’ violative receipts could be redeemed by

  any person presenting it to the third-party restaurant, not only the ticket purchaser. As a

  consequence, Defendants thereby incentivized dumpster-divers to look for receipts to take

  advantage of the coupon printed on the back. Consequently, this sort of coupon-receipt containing

  consumers’ sensitive financial information is more likely to be seen by a third-party and thereby

  increased the likelihood of identity theft.

         6.      As a result of Defendants’ unlawful conduct, Plaintiff and the Classes who engaged

  in credit or debit card transactions with Defendants during the time frame relevant to this action

  have suffered a violation of their substantive rights under § 1681c(g), an invasion of their right to



                                                   2
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 3 of 25




  privacy, breach of their confidence in the safe handling of their account information, exposure to

  an elevated risk of identity theft, and were unfairly burdened with the need to keep or destroy the

  receipt in order to prevent further disclosure of their account information and in some case, like

  Plaintiff, to cancel their cards for security concerns and request the issuance of a new card.

  Accordingly, Plaintiff and the Classes are entitled to an award of statutory damages and other relief

  as further detailed herein.

          II.     JURISDICTION AND VENUE

          7.      This Court has jurisdiction under 15 U.S.C. § 1681p, and 28 U.S.C. § 1331, because

  the claims in this action arise from the violation of a federal statute.

          8.      Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part

  of the events or omissions giving rise to the claim occurred here. Defendant SF Fair is incorporated

  in Florida and does business in this District, and therefore it is subject to personal jurisdiction.

  Defendant Wade Shows does business in this District and its contacts here are sufficient to subject

  it to personal jurisdiction.

          III.    PARTIES

          9.      Plaintiff Brian Keim is a natural person who, at all times relevant to this action, was

  and is a citizen of the State of Florida and whose domicile is in Palm Beach County, Florida.

          10.     Defendant SOUTH FLORIDA FAIR AND PALM BEACH COUNTY

  EXPOSITIONS, INC. is a Florida non-profit corporation whose principal address is 4425 Military

  Trail, Suite 109, Jupiter Florida 33458, and whose registered agent for service of process is John

  F. Foster, 4425 Military Trail, Suite 109, Jupiter Florida 33458.

          11.     At all times relevant to this action, SF Fair is and was an owner, operator, producer,

  licensor, sponsor, agent, subagent, principle, party to a joint venture, and/or merchant of record in



                                                     3
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 4 of 25




  relation to the Fair.

          12.     Defendant WADE SHOWS OF FLORIDA, INC. is a Michigan corporation whose

  principal address is 2000 Town Center, Suite 1500, Southfield Michigan 48075, and whose

  registered agent for service of process is Tova Shaban, 2000 Town Center, Suite 1500, Southfield

  Michigan 48075.

          13.     At all times relevant to this action, Wade Shows is and was an operator, manager,

  licensee, agent, subagent, principle, and/or party to a joint venture in relation to the Fair.

          IV. INDIVIDUAL, AGENCY, AND JOINT VENTURE LIABILITY

          14.     Whenever in this complaint reference is made to any act or omission of a corporate

  defendant, partnership, or other entity, such allegations shall be deemed to mean that the directors,

  officers, agents, employees, representatives, distributors, partners, contractors, third-party sales

  agencies or representatives of said corporate defendant, partnership or other entity, did authorize

  or command such act or omission while actively engaged in the management, production,

  operation, licensing, sponsorship, control or representation of the affairs of said corporate

  defendant, partnership or entity, and while acting within the course and scope of their agency,

  license, distributorship, contract, employment, representation, and capacity.

          15.     Wade Shows is the carnival provider for the SF Fair and directly sells tickets to the

  Fair. See Exhibit A, attached hereto. Further, Wade Shows promotes the Fair on its website and

  Facebook page. Id.; see also North America’s Largest Traveling Ferris Wheel Coming to South

  Florida Fair, WBP MAGAZINE (Jan. 2, 2018) https://www.wpbmagazine.com/north-america-

  largest-traveling-ferris-wheel-coming-south-florida-fair/ (describing Wade Shows as the “the

  fair’s midway operator”).




                                                     4
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 5 of 25




            16.   In their respective duties and responsibilities, each Defendant is responsible (i) for

  accepting and does, in fact, accept credit/debit cards for payment; (ii) for causing properly

  truncated receipts to be provided to cardholders at the point of sale; and (iii) for following federal

  law and data-security standards, which include FACTA.

            17.   At all times material to this action, Plaintiff alleges that each respective Defendant

  is individually responsible for the occurrences alleged in this complaint, that each is the proximate

  cause of the harm alleged herein, and each is individually liable for the FACTA violations alleged

  herein.

            18.   To the extent that not every Defendant is individually responsible for the FACTA

  violations and the proximate cause of the harm alleged herein, Plaintiff alleges that, at all times

  material to this action, Defendants acted in concert with each other, acted as agents or subagents

  for one another and intended to and did participate in the events, acts, practices and courses of

  conduct alleged herein, and they were the proximate cause of the FACTA violations vis-à-vis

  Plaintiff and members of the Classes.

            19.   To the extent that not every Defendant is individually responsible for the FACTA

  violations and the proximate cause of the harm alleged, Plaintiff alleges that, at all times material

  to this action, Defendants acted in concert with each other, acted as parties to a joint venture and

  intended to and did participate in the events, acts, practices and courses of conduct alleged herein,

  and they were the proximate cause of the FACTA violations vis-à-vis Plaintiff and members of

  the Classes.




                                                    5
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 6 of 25




         V.       FACTUAL ALLEGATIONS

         A.       Background of FACTA

         20.      Identity theft is a serious issue affecting both consumers and businesses. As of

  2018, a Harris Poll revealed that nearly 60 million Americans have been affected by identity theft. 1

  There were a record high 16.7 million victims of identity fraud in 2017 alone, and account

  takeovers (when a thief opens a credit card account or other financial account using a victim’s

  name and other stolen information) tripled in 2017 from 2016, causing $5.1 billion in losses.2

         21.      Congress enacted FACTA to prevent identity theft and related harm. See Pub. L.

  No. 108-159 (December 4, 2003) (“An Act . . . to prevent identity theft . . . and for other purposes.”)

         22.      Upon signing FACTA into law, President George W. Bush remarked that “[s]lips

  of paper that most people throw away should not hold the key to their savings and financial

  secrets.” 39 Weekly Comp. Pres. Doc. 1746, 1757 (Dec. 4, 2003). President Bush added that the

  government, through FACTA, was “act[ing] to protect individual privacy.” Id.

         23.      One such FACTA provision was specifically designed to thwart identity thieves’

  ability to gain sensitive information regarding a person’s credit or bank account from a receipt

  provided to the person at the point of sale, which, through any number of ways, could fall into the

  hands of someone other than the cardholder.

         24.      Codified at 15 U.S.C. § 1681c(g), this provision states the following:

               Except as otherwise provided in this subsection, no person that accepts
               credit cards or debit cards for the transaction of business shall print more
               than the last 5 digits of the card number or the expiration date upon any
               receipt provided to the cardholder at the point of sale or transaction.



  1
       Source: https://www.lifelock.com/learn-identity-theft-resources-how-common-is-identity-
  theft.html (Last viewed: March 24, 2020).
  2
     Source: https://www.iii.org/fact-statistic/facts-statistics-identity-theft-and-cybercrime (Last
  viewed: March 24, 2020).

                                                    6
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 7 of 25




  15 U.S.C. § 1681c(g) (the “Receipt Provision”).

           25.     In regulating printed receipts, Congress recognized the risk posed by the vast

  proliferation of small slips of paper bearing consumers’ financial information, which could easily

  be lost, and which the unscrupulous could easily retrieve after disposal. S. Rep. No. 108-166, at

  13 (2003) (provision “included . . . to limit the number of opportunities for identity thieves to ‘pick

  off’ key card account information”).

           26.     Congress recognized the unlawful disclosure of private information as a concrete

  injury because it enhances the risk of identity theft, as testimony to Congress confirmed the dangers

  of putting card account information within the reach of “unscrupulous employees”, “dumpster-

  divers”, and “shoulder-surfers.” See S. Hrg. 109-1087, Testimony of Mari J. Frank (May 10,

  2005),         p.75,            https://www.gpo.gov/fdsys/pkg/CHRG-109shrg61787/pdf/CHRG-

  109shrg61787.pdf (“There are many ways that fraudsters obtain data about us--it may be

  appropriated by, stolen mail, dumpster-diving, lost or stolen wallets, shoulder surfing, burglary,

  friends, relatives (only about 9 percent), unscrupulous employees …”) (emphasis added).

           27.     After enactment, FACTA provided three (3) years in which to comply with its

  requirements, mandating full compliance with its provisions no later than December 4, 2006.

           28.     The requirement was widely publicized among retailers and the FTC. For example,

  on March 6, 2003, in response to earlier state legislation enacting similar truncation requirements,

  then-CEO of Visa USA, Carl Pascarella, explained that, “Today, I am proud to announce an

  additional measure to combat identity theft and protect consumers. Our new receipt truncation

  policy will soon limit cardholder information on receipts to the last four digits of their accounts.

  The card’s expiration date will be eliminated from receipts altogether . . . The first phase of this




                                                    7
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 8 of 25




  new policy goes into effect July 1, 2003 for all new terminals.”3 Within 24 hours, MasterCard and

  American Express announced they were imposing similar requirements.

          29.     Card-issuing organizations proceeded to require compliance with FACTA by

  contract, in advance of FACTA’s mandatory compliance date. For example, the publication,

  “Rules for Visa Merchants,” which is distributed to and binding upon all merchants that accept

  Visa cards, expressly requires that “only the last four digits of an account number should be printed

  on the customer’s copy of the receipt” and “the expiration date should not appear at all.” 4

          30.     Because a handful of large retailers did not comply with their contractual

  obligations to the card companies and the straightforward requirements of FACTA, Congress

  passed The Credit and Debit Card Receipt Clarification Act of 2007 to make temporary changes

  to the definition of willful noncompliance with respect to violations involving the printing of an

  expiration date on credit and debit card transaction receipts shortly after FACTA’s enactment.5

  Importantly, the Clarification Act reaffirmed Congress’s belief that “proper truncation” of the

  account number on the receipt (i.e. masking all but the last five digits) protects cardholders from

  identity theft or credit card fraud.

          31.     Accordingly, card processing companies continued to alert their merchant clients,

  including Defendant, of FACTA’s requirements. According to a Visa Best Practice Alert in 2010:

          Some countries already have laws mandating PAN truncation and the suppression
          of expiration dates on cardholder receipts. For example, the United States Fair and
          Accurate Credit Transactions Act (FACTA) of 2006 prohibits merchants from
          printing more than the last five digits of the PAN or the card expiration date on any


  3
    Visa USA Announces Account Truncation Initiative to Protect Consumers from ID Theft, PR
  NEWSWIRE (Mar 06, 2003) https://www.finextra.com/newsarticle/8206/visa-to-hide-card-
  numbers-in-bid-to-cut-identity- (Last viewed: March 24, 2020).
  4
          Rules       for      Visa       Merchants,       VISA         (Sept.     1,     2007),
  http://www.runtogold.com/images/rules_for_visa_merchants.pdf (Last viewed: March 13, 2020).
  5
    H.R. 4008 (110th): Credit and Debit Card Receipt Clarification Act of 2007, GOV TRACK,
  https://www.govtrack.us/congress/bills/110/hr4008/text (Last viewed: March 24, 2020).

                                                   8
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 9 of 25




         cardholder receipt. (Please visit http://www.ftc.gov/os/statutes/fcrajump.shtm for
         more information on the FACTA.) To reinforce its commitment to protecting
         consumers, merchants, and the overall payment system, Visa is pursuing a global
         security objective that will enable merchants to eliminate the storage of full PAN
         and expiration date information from their payment systems when not needed for
         specific business reasons. To ensure consistency in PAN truncation methods, Visa
         has developed a list of best practices to be used until any new global rules go into
         effect.

  See Exhibit B, Visa Best Practices Alert.

         32.     As noted above, the processing companies have required truncation of all but the

  last five digits of credit card or debit card numbers and expiration dates on point-of-sale transaction

  receipts since 2003 and still require it. For example, American Express requires:

         Pursuant to Applicable Law, truncate the Card Number and do not print the Card's
         Expiration Date on the copies of Charge Records delivered to Card Members.
         Truncated Card Number digits must be masked with replacement characters such
         as “x,” “*,” or “#,” and not blank spaces or numbers.

  See Exhibit C, American Express Merchant Requirements.

         33.     Similarly, MasterCard required in a section titled Primary Account Number (PAN)

  truncation and Expiration Date Omission:

         A Transaction receipt generated by an electronic POI Terminal, whether attended
         or unattended, must not include the Card expiration date. In addition, a Transaction
         receipt generated for a Cardholder by an electronic POI Terminal, whether attended
         or unattended, must reflect only the last four digits of the primary account number
         (PAN). All preceding digits of the PAN must be replaced with fill characters, such
         as "X," "*," or "#," that are neither blank spaces nor numeric characters.

  See Exhibit D, Mastercard Acceptance Procedures.

         34.     According to data from the Federal Trade Commission's 2018 Consumer Sentinel

  Network Data Book, Florida ranks No. 1 for the highest per capita rate of reported fraud and other




                                                    9
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 10 of 25




  types of complaints.6 For identity theft, Florida is ranked No. 4 in the country with a total of

  37,797 complaints.7 Also, some of the top metro areas for identity theft are in Florida, according

  to the report. The fifth highest rate of identity theft in the United States takes place in the Miami-

  Fort Lauderdale-West Palm Beach metropolitan area with 280 reports per 100,000 people.8

          35.     So problematic is the crime of identity theft that the main credit reporting agencies,

  Experian, Equifax, and Transunion, set-up a free website (http://www.annualcreditreport.com) to

  comply with FACTA requirements and to provide the U.S. citizens a means of monitoring their

  credit reports for possible identity theft.

          36.     Defendants should have been informed and particularly concerned with their

  customers’ privacy because fairs and amusement parks are a significant target of credit and debit

  card fraud.9

          37.     FACTA clearly prohibits the printing of more than the last five (5) digits of the card

  number to protect persons from an increased risk of identity theft.




  6
     Source: https://www.ftc.gov/system/files/documents/reports/consumer-sentinel-network-data-
  book-2018/consumer_sentinel_network_data_book_2018_0.pdf (last viewed: March 24, 2020);
  see also https://www.idtheftcenter.org/florida-named-top-state-for-identity-theft-and-fraud/ (last
  viewed: March 18, 2020).
  7
     Source: https://www.ftc.gov/system/files/documents/reports/consumer-sentinel-network-data-
  book-2018/consumer_sentinel_network_data_book_2018_0.pdf (Last viewed: March 24, 2020).
  8
    Id.
  9
    Orlando Man Sentenced To Three Years In Federal Prison For Identity Theft And Credit Card
  Fraud At Universal Orlando Theme Parks, U.S. DEP. OF JUSTICE U.S. ATTORNEY’S OFFICE
  MIDDLE DISTRICT OF FLORIDA, https://www.justice.gov/usao-mdfl/pr/orlando-man-sentenced-
  three-years-federal-prison-identity-theft-and-credit-card-fraud (last visited March 24, 2020);
  Georgia Man Sentenced To Four Years For Credit Card Fraud And Identity Theft At Resort And
  Theme Parks, U.S. DEP. OF JUSTICE U.S. ATTORNEY’S OFFICE MIDDLE DISTRICT OF FLORIDA,
  https://www.justice.gov/usao-mdfl/pr/georgia-man-sentenced-four-years-credit-card-fraud-and-
  identity-theft-resort-and-theme (last visited March 24, 2020).

                                                   10
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 11 of 25




         B.      Defendants’ Prior Knowledge of FACTA

         38.     Most of Defendants’ business peers and competitors currently and diligently ensure

  their credit card and debit card receipt printing process remains in compliance with FACTA by

  consistently verifying their card machines and devices comply with the truncation requirement.

  Defendants could have readily done the same.

         39.     In addition to being informed not to print more than the last five (5) digits of credit

  or debit cards and the expiration date of credit and debit cards on receipts, Defendants were

  contractually prohibited from doing so. Defendants accept credit cards and debit cards from all

  major issuers. As discussed, supra, these companies set forth requirements that merchants,

  including Defendants, must follow, including FACTA’s redaction and truncation requirements.

         40.     Plaintiff is informed and believes, and thereupon alleges, that Defendants knew

  about the requirement that to truncate credit and debit numbers and card expiration date on

  transaction receipts. Any employee of Defendants could have noticed that the credit and debit card

  receipts printed by Defendants look different from all others in the amusement industry or any

  other industry – i.e., Defendants receipts display the credit and debit card’s full expiration date as

  well as the initial digit of the consumer’s card account.

         41.     Plaintiff is informed and believes, and thereupon alleges, that it would take an

  individual only a few seconds to run a test to determine whether Defendants’ point-of-sale system

  was in fact in compliance with federal law(s) requiring the truncation of credit card and debit card

  numbers and expiration date on printed receipts. Defendants could have performed a compliance

  check in less than a few seconds to catch the errors at issue but instead chose to recklessly print

  tens of thousands of violative receipts while simultaneously encouraging people to turn them over




                                                   11
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 12 of 25




  to third parties. The back of Defendants’ violative receipts, in fact, contains a coupon to be

  redeemed at a Popeyes© fast-food restaurant:




          42.    The combination of the above-illustrated coupon with Defendants’ FACTA

  violative receipts remarkably increased the consumers’ risk of identity theft because Defendants

  incentivized them to bring the receipt unlawfully bearing their credit or debit card information to

  a third party to retrieve their coupon. By doing so, in fact, the consumers’ private financial

  information—that Defendants failed to properly truncate—was disclosed to additional third-

  parties and potentially thousands of violative receipts were ultimately turned over to the third-party

  restaurant and its employees.

          C.     Plaintiff’s Factual Allegations

          43.    On or about January 28, 2020, Plaintiff purchased a ticket at the Fair located in

  West Palm Beach, Florida, for which he incurred a charge and paid for using his personal debit

  card.

          44.    Upon making the aforementioned payment, Plaintiff was provided an electronically

  printed receipt at the point of sale, which displayed the first digit of his debit card account number,

  the last four digits of his debit card account number, and the full expiration date of his debit card.

          45.    Importantly, (1) Defendants sold the ticket purchased by Plaintiff; (2) Defendants


                                                    12
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 13 of 25




  employed the personnel who sold the ticket to Plaintiff and processed Plaintiff’s transaction; (3)

  Defendants were contractually responsible for a portion of all expenses relating to the sale of

  Plaintiff’s ticket.

          46.     SF Fair and Wade individually and/or collectively bear responsibility for Plaintiff’s

  transaction, which included the acceptance of his debit card payment, the processing of his debit

  card payment, and the printing of the violative receipt provided to him at the point of sale.

          47.     In fact, Plaintiff bought his ticket from SF Fair to attend the Fair while Wade Shows

  engages in promoting the Fair, selling tickets to the Fair, and implementing a ticketing system for

  the Fair.

          48.     Wade Shows this year implemented a new electronic ticketing system for its fairs

  and events, which upon information and belief include the South Florida Fair. The new system

  permits consumers to use their phones as tickets. However, Wade Shows offers user-friendly

  kiosks with interactive touch screens that dispense cards, scan pre-sale codes, accept cash or credit

  and give change.10

          49.     Plaintiff was not alone in this experience. Upon information and belief, like

  Plaintiff, numerous other consumers attend the Fair and, while paying for tickets, were provided

  electronically printed receipts, which displayed the first digit of their debit or credit card account

  numbers, the last four digits of their debit or credit card account numbers, and the full expiration

  date of their debit or credit cards.

          50.     “Every January since 1912, over a half million visitors head out to the South Florida

  Fairgrounds in West Palm Beach to enjoy the weeklong festivities at the South Florida Fair.” Free



  10
     Ron Weber, Wade Shows to Premier New FunTagg System in 2020, (Monday, November 11,
  2019) https://carnivalwarehouse.com/newsserver/wade-shows-to-premier-new-funtagg-system-
  in-2020-1573430400.

                                                   13
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 14 of 25




  Tickets to the South Florida Fair When You Donate to the Palm Beach County Food Bank,

  Rebecca       McBane,     BROWARD        PALM      BEACH       NEW      TIMES,     (Jan.    7,    2016)

  https://www.browardpalmbeach.com/restaurants/free-tickets-to-the-south-florida-fair-when-you-

  donate-to-the-palm-beach-county-food-bank-7500587; see also North America’s Largest

  Traveling Ferris Wheel Coming to South Florida Fair, WBP MAGAZINE (Jan. 2, 2018),

  https://www.wpbmagazine.com/north-america-largest-traveling-ferris-wheel-coming-south-

  florida-fair/ (describing SF Fair as the “biggest fair in South Florida”).

          51.     The electronically printed receipts provided to Plaintiff and members of the Classes

  by Defendants at the point of sale, constitute two separate violations of FACTA, as they display

  (i) more than the last five (5) digits of their credit/debit card account numbers and (ii) the expiration

  date of their credit/debit cards.

          52.     The electronically printed receipts provided to Plaintiff and members of the Classes

  by Defendants at the point of sale, also contain a coupon on their reverse side for the fast-food

  restaurant Popeyes©, encouraging others to search for discarded or dropped receipts; thereby,

  increasing exposure to an elevated risk of access to private financial data and identity theft. See,

  supra, ¶40.

          53.     When Plaintiff discovered Defendants unlawfully printed his personal debit card

  information, Plaintiff became concerned enough that his debit card numbers and expiration date

  had been viewed on one of the many security cameras in use at the SF Fair, by a “shoulder surfer”,

  or by an unscrupulous employee of Defendants that he later cancelled his debit card and requested

  his bank to issue a new card.

          54.     Because of Defendant’s FACTA violation that exposed Plaintiff to a higher risk of

  identity theft, Plaintiff lost the use of his debit card for the time the bank issued a new replacement



                                                     14
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 15 of 25




  card. This process caused Plaintiff to waste his time taking adequate precautions against identity

  theft, including contacting his bank to cancel the debit card which extra digit and expiration date

  had been exposed by Defendants, and requesting a new one.

         55.     Moreover, each consumer who purchased a ticket and visited a Popeyes©

  restaurant to retrieve the coupons printed on the back of the violative receipt innocently exposed

  his or her credit/debit card information to additional third parties such as the restaurant employees.

  The receipts of all consumers who retrieved their coupons at a Popeyes© restaurant are, thus, in

  possession of a third-party. By doing so, Defendants has dramatically increased the putative class

  members’ exposure to identity theft.

         56.     At all times relevant herein, Defendants were acting by and through their agents,

  servants, and/or employees, each of which were acting within the course and scope of their agency

  or employment, and under the direct supervision and control of Defendants.

         57.      At all times relevant herein, the conduct of Defendants, as well as that of their

  agents, servants, and/or employees, was in willful, knowing, and reckless disregard for federal law

  and the rights of the Plaintiff and other members of the Classes.

         58.     Defendant SF Fair’s website displays a “Ticket Disclaimer” which states:

         By accepting admission with this ticket, you agree to assume all risk and to release
         the South Florida Fair & Palm Beach County Expositions, Inc. from all
         responsibility for any loss, injury or damage which you may suffer, excepting any
         loss, injury or damage caused by our reckless, willful or grossly negligent acts.

  Ticket Disclaimer, attached hereto as Exhibit E (emphasis added). Therefore, Defendants should

  be held accountable for their willful violations of FACTA.

         59.     It is Defendants’ policy and procedure to issue an electronically printed receipt to




                                                   15
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 16 of 25




  individuals at the point of sale – i.e., immediately upon receipt of credit or debit card payment.11

          60.     Consistent with Defendants’ policy and procedure, Defendants willfully,

  knowingly, and/or recklessly include more than the last five (5) digits of credit/debit card account

  numbers and credit/debit card expiration dates on the electronically printed receipts they provide

  to cardholders at the point of sale.

          61.     The extra digit and expiration date appearing on the receipts are not printed

  accidentally; the equipment and software used to print the receipts and electronically store an

  image of same must be programmed to display certain information, and likewise, programmed not

  to display certain information.

          62.     Notwithstanding the fact that they had years to comply, Defendants continue to

  issue point of sale receipts, which contain more than the last five (5) digits and of credit/debit card

  account numbers and the credit/debit card’s expiration date, in direct violation of FACTA.

          63.     Notwithstanding Defendants’ knowledge of FACTA, Defendants continue to

  recklessly or willfully violate FACTA by issuing receipts, which contain more than the last five

  (5) digits and of credit/debit card account numbers and the credit/debit card’s expiration date.

          64.     Accordingly, Defendants have acted and continue to act in conscious disregard for

  the rights of others and have engaged in conduct that creates an unjustifiably high risk of harm that

  is either known or so obvious that it should be known.

          D.      Defendants’ Misdeeds

          65.     Defendants exercise control of each and every one of their facilities, including but

  not limited to the type of point-of-sale terminals in use at said facilities.



  11
    Source: https://d38trduahtodj3.cloudfront.net/files.ashx?t=fg&rid=SouthFloridaFair&f=2020-
  SFF-Rules-Regs(1).pdf (last visited March 24, 2020).


                                                     16
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 17 of 25




          66.     At all times relevant herein, Defendants were acting by and through their

  subsidiaries, agents, servants and/or employees, including without limitation those at the SF Fair

  and the employees thereof, each of whom were acting within the course and scope of their agency

  or employment, and under the direct supervision and control of Defendants.

          67.     At all times relevant herein, Defendants’ violation of FACTA, as well as that of

  their subsidiaries, agents, servants and/or employees, including without limitation Defendants’ SF

  Fair and the employees thereof, was knowing or reckless.

          68.     Defendants utilize the same receipt printing equipment and receipt format at all

  locations in the United States.

          69.     Plaintiff is informed and believes that Defendants implement, oversee, and

  maintain control over the same debit and credit card payment processing policies, practices, and

  procedures for customer debit and credit card transactions at all of their locations nationwide by,

  without limitation, negotiating, entering into, and acting pursuant to various contracts and

  agreements with the electronic payment processing company whose technology Defendants use to

  process all such transactions at their locations nationwide.12

          70.     Plaintiff is informed and believes that Defendants and/or their point of sale system

  maintains records of all payment transactions and customers’ information, including duplicate hard

  copies and electronic copies of all payment receipts provided to customers, and can easily provide

  records of all electronically printed receipts provided to their patrons during the time frame

  relevant to this action.13




  12
     Ron Weber, Wade Shows to Premier New FunTagg System in 2020, (Monday, November 11,
  2019) https://carnivalwarehouse.com/newsserver/wade-shows-to-premier-new-funtagg-system-
  in-2020-1573430400.
  13
     Id.

                                                   17
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 18 of 25




         71.        Notwithstanding their knowledge of the requirements of FACTA and the dangers

  imposed upon consumers through their failure to comply, Defendants have issued, during the time

  frame relevant to this Complaint, thousands of point-of-sale receipts containing the first one and

  the last four (4) digits of credit and debit card account numbers and the full expiration date of credit

  and debit card.

         72.        By shirking their FACTA obligations on such a large scale, Defendants

  systematically violated Plaintiff’s and the other putative Class members’ privacy, breached their

  confidence, mishandled their personal account information, and exposed them to a heightened risk

  of identity theft. Defendants’ conduct alleged herein resulted in the disclosure of Plaintiff’s and

  the Class members’ private financial information to persons who might find the receipts in the

  trash or elsewhere, as well as the Defendants’ retail employees who handled the receipts, and the

  third-party restaurant where consumers brought their violative receipts to retrieve the coupon.

         73.        Simply put, by printing numerous transaction receipts in violation of this long-

  standing and well-known federal statute, Defendants have caused – to paraphrase the words of the

  Honorable Judge Posner (retired) – “an unjustifiably high risk of harm that [wa]s either known or

  so obvious that it should [have been] known” to Defendants. Redman v. RadioShack Corp., 768

  F.3d 622, 627 (7th Cir. 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 836, 114 S.Ct. 1970,

  128 L.Ed.2d 811 (1994)).

         74.        In view of the substantial harm and other risks to Plaintiff and the Classes caused

  by Defendants’ knowing or reckless conduct, and the likelihood that such harms and risks will

  continue absent judicial relief, the Court should enjoin Defendants from continuing to print

  receipts at their point of sale terminals in violation of FACTA. See Safeco Ins. Co. of Am. v. Burr,




                                                    18
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 19 of 25




  551 U.S. 47, 69 (2007) (pronouncing that a defendant is liable for willfully violating Fair Credit

  Reporting Act where a violation is committed with “reckless disregard” for the law).

         V.      CLASS ALLEGATIONS

         75.     This action is brought as a Class Action under Fed. R. Civ. P. 23. Plaintiff proposes

  the following classes, subject to modification by the Court as required:

         The South Florida Fair Class:

         (i) All persons in the United States (ii) who, when making a payment for services
         at the South Florida Fair of West Palm Beach, Florida (iii) made such payment
         using a credit or debit card (iv) and were provided a receipt at the point of sale
         (v) which displayed more than the last five (5) digits and/or the expiration date of
         said credit or debit card (vi) within the two (2) years prior to the filing of the
         instant action.


         The Wade Shows Class:

         (i) All persons in the United States (ii) who, when making a payment for services
         at a facility produced, operated, licensed, and/or maintained by Wade Shows
         within the United States (iii) made such payment using a credit or debit card (iv)
         and were provided a receipt at the point of sale (v) which displayed more than the
         last five (5) digits and/or the expiration date of said credit or debit card (vi) within
         the two (2) years prior to the filing of the instant action.

         76.     Plaintiff falls within the class definition and is a member of each class. Excluded

  from the classes are Defendants and any entities in which Defendants have a controlling interest,

  Defendants’ attorneys, agents, and employees, Plaintiff’s attorneys and their employees, the Judge

  to whom this action is assigned, and any member of the Judge’s staff and immediate family, and

  any claims for personal injury, wrongful death, and/or emotional distress.

         A.      Certification Under Either Rule 23(b)(2) or (b)(3) is Proper.

         77.     The classes are ascertainable. They are defined based on objective criteria. Also,

  their members generally can be identified based in whole or in part on information within

  Defendants’ possession, custody, or control, as well as from records of the entities that processed


                                                   19
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 20 of 25




  the card transactions at issue, and records of the banks that issued the credit/debit cards. See, e.g.,

  Legg v. Spirit Airlines, Inc., No. 0:14-cv-61978, ECF No. 146 at p. 14 (S.D. Fla. July 11, 2016)

  (describing process of issuing subpoenas to credit card processors and banks to locate class

  members); Muransky v. Godiva Chocolatier, Inc., No. 0:15-cv-60716, ECF No. 74 at p. 12 (S.D.

  Fla. Sept. 12, 2016) (same); Guarisma v. Microsoft Corp., No. 15-cv-24326-CMA, ECF No. 58

  ¶¶ 4-6 (S.D. Fla. Apr. 26, 2017) (same); Flaum v. Doctor’s Associates, Inc., 16-cv-61198-CMA,

  ECF No. 87 ¶¶ 4-6 (S.D. Fla. June 2, 2017) (same).

         78.     Defendants, throughout each of their locations, print numerous credit and debit card

  receipts each day. The class period is two years. In 2019, 359,020 people attended the South

  Florida Fair.14 At least 50% of these 359,020 people paid with a debit or credit card.15 Therefore,

  the classes are sufficiently numerous such that individual joinder of all members is impractical.

  The disposition of the claims in a class action will provide substantial benefit to the parties and the

  Court by avoiding a multiplicity of identical suits.

         79.     Although FACTA does not distinguish between business and consumer

  transactions, all or most purchases at Defendants’ retail location for which a FACTA-violative

  receipt is provided are paid with a consumer card, rather than a business card, because Defendants

  operate fairs and amusement parks. To the extent this is an issue, the payments made with the two

  types of cards are easily discernible: merchants are charged interchange fees for card transactions



  14
                  SOUTH                 FLORIDA                FAIR,               Demographics,
  https://www.southfloridafair.com/p/thefair/getinvolved/elevate-and-showcase-your-brand-with-
  us!-%7C-561.790.5233/demographics (last visited March 24, 2020).
  15
     The 2019 Diary of Consumer Payment Choice (Diary) from the fifth Diary study conducted by
  the Federal Reserve shows that on average consumers use debit cards for 28% of their transactions,
  and credit cards for 23% of transactions. 2019 Findings from the Diary of Consumer Payment
  Choice,        FEDERAL          RESERVE          BANK         OF         SAN          FRANCISCO,
  https://www.frbsf.org/cash/publications/fed-notes/2019/june/2019-findings-from-the-diary-of-
  consumer-payment-choice/ (last visited March 24, 2020).

                                                    20
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 21 of 25




  that vary based on whether the card is a business card or a consumer card. There are different

  interchange categories and codes assigned to each transaction that distinguish whether a card used

  for a transaction is a business card or a consumer card. Defendants and their merchant bank(s)

  could easily identify whether a particular transaction involved a business card or a consumer card.

  See Altman v. White House Black Mkt., Inc., No. 1:15-CV-2451-SCJ-JKL, 2017 WL 8780202, at

  *4 (N.D. Ga. Oct. 25, 2017), report and recommendation adopted as modified, No. 1:15-CV-

  2451-SCJ, 2018 WL 1704110 (N.D. Ga. Feb. 12, 2018) (the plaintiff offered the expert’s, Don

  Coker, report which describes in detail how to distinguish consumer card from business cards.

  “Coker explains in his report that business and commercial cards have different Bank Identification

  Numbers (“BIN”) from consumer or personal cards, and those numbers can be cross-referenced

  with publicly available information to determine whether a particular card is a consumer or

  business card.”)

         80.     There are common questions of law and fact that predominate over any questions

  affecting only the individual members of the classes. The wrongs alleged against Defendants are

  statutory in nature and common to each and every member of the putative classes.

         81.     While all Class Members have experienced actual harm as previously explained

  herein, this suit seeks only statutory damages and injunctive relief on behalf of the classes. Plaintiff

  reserves the right to expand the class definition to seek recovery on behalf of additional persons as

  warranted as facts are learned in further investigation and discovery.

         82.     There is a well-defined community of interest in the questions of law and fact

  involved affecting the parties to be represented. The questions of law and fact common to the

  Classes include the following:




                                                    21
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 22 of 25




         a.      Whether, within the two (2) years prior to the filing of this Complaint, Defendants

                 and/or their agents employed a point-of-sale payment system programmed to

                 generate credit or debit card transaction receipts containing more than the last five

                 (5) digits of card number numbers and/or the expiration date of credit and debit

                 cards;

         b.      Whether Defendants’ actions violate FACTA;

         c.      Whether Defendants’ violation was knowing or reckless;

         d.      The extent of statutory damages for Defendants’ violation; and

         e.      Whether Defendants should be enjoined from engaging in such conduct in the

                 future.

         83.     As a person who patronized one of Defendants’ locations and was provided a

  printed receipt containing more than the last five (5) digits and the expiration date of his debit card,

  Plaintiff is asserting claims that are typical of the proposed classes. Plaintiff will fairly and

  adequately represent and protect the interests of the classes in that Plaintiff has no interests

  antagonistic to any member of the classes, and has engaged competent class counsel.

         84.     The principal question is whether Defendants violated section 1681c(g) of the

  FCRA by providing Class Members with electronically printed receipts in violation of the Receipt

  Provision. The secondary question is whether Defendants’ violation was knowing or reckless.

         85.     Absent a class action, the classes, along with countless future customers of

  Defendants’ locations, will continue to face the potential for irreparable harm. In addition, these

  violations of the law would be allowed to proceed without remedy. Because of the size of the

  individual Class Members’ claims, few Class Members could afford to seek legal redress for the

  wrongs complained of herein.



                                                    22
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 23 of 25




         86.     Defendants’ defenses are and will be typical of and the same or identical for each

  of the members of the classes and will be based on the same legal and factual theories. There are

  no unique defenses to any of the Class Members’ claims.

         87.     A class action is a superior method for the fair and efficient adjudication of this

  controversy. Class-wide damages are essential to induce Defendants to comply with federal law.

  The interest of Class Members in individually controlling the prosecution of separate claims

  against Defendants is zero. The maximum statutory damages in an individual action for a violation

  of this statute are small, and the cost and effort needed to prosecute a claim to recover those small

  damages makes individual litigation infeasible. Conversely, the claims at issue are well-suited for

  class treatment given the commonality of claims and relative ease of management. For these

  reasons, FACTA cases are commonly certified for class treatment.

         88.     Defendants have acted on grounds generally applicable to the classes, thereby

  making appropriate final injunctive relief and corresponding declaratory relief with respect to the

  classes as a whole.

                        COUNT I – VIOLATION OF 15 U.S.C. § 1681(c)(g)

         89.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

         90.     15 U.S.C. §1681c(g) states as follows:

         Except as otherwise provided in this subsection, no person that accepts credit
         cards or debit cards for the transaction of business shall print more than the last
         5 digits of the card number or the expiration date upon any receipt provided to
         the cardholder at the point of sale or transaction.

         91.     This section applies to any “device that electronically prints receipts” (“Devices”)

  at point of sale or transaction. 15 U.S.C. §1681c(g)(3).

         92.     Defendants employ the use of said Devices for point of sale transactions at each of

  their locations, including the West Palm Beach location.


                                                   23
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 24 of 25




         93.     On or before the date on which this complaint was filed, Plaintiff and members of

  the classes were provided receipt(s) by Defendants that failed to comply with the Receipt

  Provision.

         94.     At all times relevant to this action, Defendants were aware, or should have been

  aware, of both the Receipt Provision as well as the need to comply with said provision.

         95.     Notwithstanding the three-year period to comply with FACTA and its

  accompanying provisions, and the years since FACTA became effective; and having direct

  knowledge of the Receipt Provision and FACTA as a whole; Defendants knowingly or recklessly

  violated and continue to violate the Receipt Provision.

         96.     By printing more than the last five (5) digits and the expiration date of Plaintiff’s

  debit card on Plaintiff’s transaction receipt, Defendants caused Plaintiff and their other customers

  numerous injuries as described above.

         97.     As a result of Defendant’s willful violations of the FCRA, Defendants are liable to

  Plaintiff and members of the classes pursuant to 15 U.S.C. § 1681n for statutory damages, punitive

  damages, attorney’s fees and costs.

                                           *       *        *

         WHEREFORE, Plaintiff Brian Keim respectfully requests that this Court enter judgment

  in his favor and the classes, and against Defendants, as follows:

         a.      Granting certification of the Classes;

         b.      Awarding statutory damages;

         c.      Awarding punitive damages;

         d.      Awarding injunctive relief;

         e.      Awarding attorneys’ fees, litigation expenses and costs of suit, and;



                                                  24
Case 9:20-cv-80506-KAM Document 1 Entered on FLSD Docket 03/25/2020 Page 25 of 25




        f.      Awarding such other and further relief as the Court deems proper under the

                circumstances.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

  Dated: March 25, 2020

                                                BRIAN KEIM, individually, and on
                                                behalf of other similarly situated individuals

                                                s/ Scott D. Owens, Esq.
                                                Scott D. Owens, Esq.
                                                Scott D. Owens, Esq. (FBN 0597651)
                                                SCOTT D. OWENS, P.A.
                                                3800 S. Ocean Dr., Ste. 235
                                                Hollywood, FL 33019
                                                Tel: 954-589-0588
                                                Fax: 954-337-0666
                                                scott@scottdowens.com




                                                  25
